            Case 3:17-cv-03695-MMC Document 240 Filed 10/25/19 Page 1 of 5



 1   THOMAS R. BURKE (Bar No. 141930)                     SIMON J. FRANKEL (Bar No. 171552)
     DAVIS WRIGHT TREMAINE LLP                            Email: sfrankel@cov.com
 2   505 Montgomery Street, Suite 800                     ALEXA HANSEN (Bar No. 267271)
 3   San Francisco, CA 94111                              Email: ahansen@cov.com
     Telephone:(415) 276-6500                             ETHAN FORREST (Bar No. 286109)
 4   Facsimile: (415) 276-6599                            Email: eforrest@cov.com
     Email: thomasburke@dwt.com                           ABIGAIL P. BARNES (Bar No. 313809)
 5                                                        Email: abarnes@cov.com
     AMBIKA K. DORAN (pro hac vice)
                                                          SEAN HOWELL (Bar No. 315967)
 6   DAVIS WRIGHT TREMAINE LLP
                                                          Email: showell@cov.com
     920 Fifth Avenue, Suite 3300
 7                                                        COVINGTON & BURLING LLP
     Seattle, WA 98104
                                                          Salesforce Tower, 415 Mission Street
     Telephone:(206) 757-8030
 8                                                        San Francisco, CA 94105
     Facsimile: (206) 757-7030
                                                          Telephone:(415) 591-6000
 9   Email: ambikadoran@dwt.com
                                                          Facsimile: (415) 955-6552
     BRENDAN CHARNEY (Bar No. 293378)
10   DAVIS WRIGHT TREMAINE LLP
11   865 South Figueroa Street, Suite 2400
     Los Angeles, CA 90017
12   Telephone:(213) 633-6800
     Facsimile: (213) 633-6899
13   Email: brendancharney@dwt.com
14   Attorneys for Defendants
     REVEAL FROM THE CENTER FOR INVESTIGATIVE
15   REPORTING; MATT SMITH; and AMY WALTERS
16                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
     PLANET AID, INC., and LISBETH                     Case No. 3:17-cv-03695-MMC
18   THOMSEN,
                                                       JOINT CASE MANAGEMENT
19                                                     STATEMENT
                  Plaintiffs,                          Judge: Hon. Maxine M. Chesney
20                                                     Date:     November 1, 2019
            v.                                         Time:     10:30 a.m.
21                                                     Location: San Francisco Courthouse
     REVEAL, CENTER FOR INVESTIGATIVE
22                                                               Courtroom 7 – 19th Floor
     REPORTING, MATT SMITH, and AMY                              450 Golden Gate Avenue
     WALTERS,
23                                                               San Francisco, CA 94102

24                Defendants.

25

26

27

28

                         JOINT CASE MANAGEMENT STATEMENT - CASE NO. 3:17-CV-03695-MMC
              Case 3:17-cv-03695-MMC Document 240 Filed 10/25/19 Page 2 of 5



 1           Per the Court’s August 9, 2019 order continuing the August 23, 2019 Case Management
 2   Conference to November 1, 2019, and ordering the parties to file a Joint Case Management Statement by
 3   October 25, 2019, the parties respectfully submit this Joint Case Management Statement.
 4           As the Court is aware, Judge Kim oversees settlement in this case, and Judge Corley oversees
 5   discovery disputes. As to settlement, the parties conferred informally throughout Summer 2019, and
 6   convened formally before Judge Kim on September 6, 2019, for a settlement conference following this
 7   Court’s hearing on Plaintiffs’ Motion for Clarification. Dkts. 226–27. As of September 30, 2019, the
 8   parties have been unable to agree to settlement terms, and have not discussed settlement further.
 9           Since September 30, the parties have resumed discussions concerning discovery, in anticipation
10   of working toward Plaintiffs filing an opposition to Defendants’ pending anti-SLAPP motion (Dkt. 107),
11   briefing for which remains stayed subject to the parties’ resolution of their discovery disputes (Dkt.
12   142). The parties have submitted several disputes in writing to Judge Corley for resolution.
13           Plaintiffs wish to raise only one issue with the Court. Plaintiffs previously raised the issue of
14   their inability to depose (or even contact) individuals listed on Defendants’ initial disclosures pursuant to
15   Fed.R.Civ.P. 26(a) because those individuals either refused to participate in discovery and/or letters
16   rogatory could not issue given the lack of contact information in Defendants’ initial disclosures. The
17   Court denied Plaintiffs’ request to exclude witnesses at trial or in connection with the pending anti-
18   SLAPP motion as being premature given the stage of discovery when this issue was raised. We would
19   like to update the Court on this issue.
20           As far as the Defendants’ suggested approach of initially briefing only the issue of whether either
21   Plaintiff is a public figure, discussed below, we believe that delaying the case to brief a non-dispositive
22   motion would be a recipe for delay. In a nutshell, no matter how the Court rules on the issue of
23   Plaintiffs’ status as public figures, it will not end the case, and the parties will still need to continue with
24   the anti-SLAPP motion. By contrast, declining to proceed on a bifurcated basis will possibly conserve
25   judicial resources as the Court may not even need to reach the issue of whether either Plaintiff is a
26   public figure if it finds that the showing made by Plaintiffs is sufficient to establish a prima facie case
27   under a malice standard. As far as the remaining two issues discussed by Defendants below, it is our
28
                                                            2
                             JOINT CASE MANAGEMENT STATEMENT - CASE NO. 3:17-CV-03695-MMC
             Case 3:17-cv-03695-MMC Document 240 Filed 10/25/19 Page 3 of 5



 1   understanding that Defendants have asked Magistrate Judge Corley to address those issues. To the
 2   extent that Defendants nevertheless wish to raise those issues at the CMC on November 1, 2019, we will
 3   be prepared to do so.
 4          For themselves, Defendants have asked for Court intervention regarding three proposals they
 5   have made to focus discovery and this litigation more generally. First, the Court has previously
 6   proposed that the parties engage on the narrow topic of whether Plaintiffs are limited-purpose public
 7   figures, which will settle the dispute over whether Plaintiffs must prove Defendants’ allegedly
 8   actionable statements were made with malice if Plaintiffs are limited-purpose public figures, or
 9   negligence if they are not. See Jan. 18, 2019 Hr’g Tr. at 33:1-4. Defendants have asked that the Court
10   order narrowed, phased discovery and cross-motions for summary judgment on the public figure issue.
11   Second, Defendants have asked that the Court order Plaintiffs to formalize their position that this case
12   only concerns statements referring to or regarding the USDA, in order to ensure that discovery and
13   litigation proceed with appropriate guardrails as to what claims are at issue. Third, Defendants have
14   asked that the Court compel Planet Aid to clarify its relationship with DAPP Malawi, both for discovery
15   purposes and in this litigation more generally, so that DAPP Malawi’s role in resolving Plaintiffs’ claims
16   and Defendants’ defenses is clear.
17          Finally, Defendants would like to raise the issue of Ms. Ester Neltrup’s death. Ms. Neltrup was
18   the co-founder and President of Planet Aid. She was disclosed in Plaintiffs’ initial disclosures and
19   Defendants requested to depose her in May 2019. Defendants learned recently, independently
20   communications with Plaintiffs, that Ms. Neltrup passed away in July. Plaintiffs did not confirm Ms.
21   Neltrup’s death until October 2019, though they knew of her death by July 2019. Defendants are
22   concerned about Ms. Neltrup’s unavailability, the lack of prior representations as to the potential of her
23   unavailability, and the preservation of any of her records relevant to this matter.
24

25

26

27

28
                                                          3
                             JOINT CASE MANAGEMENT STATEMENT - CASE NO. 3:17-CV-03695-MMC
            Case 3:17-cv-03695-MMC Document 240 Filed 10/25/19 Page 4 of 5



 1   DATED: October 25, 2019                        Respectfully submitted,
 2                                                  COVINGTON & BURLING LLP
 3                                                  SIMON J. FRANKEL
                                                    ALEXA HANSEN
 4                                                  ETHAN FORREST
                                                    ABIGAIL P. BARNES
 5                                                  SARI REGINA MAZZURCO
                                                    SEAN HOWELL
 6

 7
                                                    By: /s/Ethan Forrest
 8                                                      Ethan Forrest

 9                                                  Attorney for Defendants
                                                    REVEAL FROM THE CENTER FOR
10
                                                    INVESTIGATIVE REPORTING; MATT SMITH;
11                                                  and AMY WALTERS

12   DATED: October 25, 2019                        Respectfully submitted,

13                                                  NELSON MULLINS RILEY &
                                                    SCARBOROUGH LLP
14
                                                    SAMUEL ROSENTHAL
15

16                                                  By: /s/Samuel Rosenthal
                                                        Samuel Rosenthal
17
                                                    Attorney for Plaintiffs
18
                                                    PLANET AID, INC. and LISBETH THOMSEN
19

20

21

22

23

24

25

26

27

28
                                                     4
                        JOINT CASE MANAGEMENT STATEMENT - CASE NO. 3:17-CV-03695-MMC
             Case 3:17-cv-03695-MMC Document 240 Filed 10/25/19 Page 5 of 5



 1                                          ECF CERTIFICATION
 2                 I, Ethan Forrest, am the ECF User whose identification and password are being used to
 3   file this JOINT STIPULATION AND [PROPOSED] ORDER CONTINUING CASE MANAGEMENT
 4   CONFERENCE. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that Plaintiffs’ counsel
 5   Samuel Rosenthal has concurred in this filing.
 6

 7

 8   DATED: October 25, 2019                            COVINGTON & BURLING LLP
 9
                                                        By: /s/Ethan Forrest
10                                                          Ethan Forrest
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                           JOINT CASE MANAGEMENT STATEMENT - CASE NO. 3:17-CV-03695-MMC
